Title: To Thomas Jefferson from George Washington, 7 October 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon Oct. 7th. 1792

The enclosed were found in the Road by a Neighbour of mine and sent to me. A letter to Mr. Danl. Carroll was along with them, and was forwarded to the Post Office in Alexandria.
To releive your anxiety on Account of these Papers I forward, rather than be the bearer of them myself to Philadelphia. With sincerety and Affection, I am always Yrs.

Go: W—n

